                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION


ROBERT E. WOODWARD                                                             PLAINTIFF
ADC #166447

v.                                 No: 5:19-cv-00004 JM-PSH


JAMES GIBSON, et al.                                                        DEFENDANTS


                                            ORDER

        The Court has reviewed the Proposed Findings and Partial Recommended Disposition

submitted by United States Magistrate Judge Patricia S. Harris. No objections have been filed.

After careful consideration, the Court concludes that the Proposed Findings and Partial

Recommended Disposition should be, and hereby are, approved and adopted in their entirety as

this Court’s findings in all respects.

        IT IS THEREFORE ORDERED that Woodward’s claims against Gibson and Payne based

on their role in the grievance process be dismissed without prejudice.

        DATED this 8th day of February, 2019.



                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE
